Citation Nr: 1809308	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylosis of the lumbar spine.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to an effective date prior to January 2011 for the award of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to January 2011 for the grant of basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from July 1973 to July 1976, from June 1978 to June 1980, from October 1994 to December 1994 and from October 2001 to April 2003.  Subsequently the Veteran had Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In September 2017 the Veteran's representative wrote to VA stating that the Veteran no long wanted a Board hearing.  There are no outstanding hearing requests.   

In October and December 2017 the Veteran's representative submitted additional medical evidence and waived RO review of this evidence. 

The effective date issues and the issue of entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had arthritis of the left hip prior to his Reserve service in June 2008.

2.  Physical training during the Veteran's June 2008 Reserve service injured the Veteran's left hip and aggravated his pre-existing left hip arthritis disability. 


CONCLUSION OF LAW

The criteria for service connection for left hip osteoarthrosis have been met.  38 U.S.C. §§ 1110, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a left hip disorder.  In a September 16, 2008 letter, the Veteran reported that he injured his back and hip while on active duty annual training at Vandenberg Airforce Base (AFB).  He said that he was performing mandatory physical training (PT).  The PT course was a one mile run with posted stops along the way to perform certain exercises.  At one point of the run they had to stop and perform sit-ups on two elevated logs.  One log was slightly higher than the other so you could sit on the higher log and put your feet under the lower log for support.  The Veteran reported that as he tried to complete the first sit-up he felt something slip in his lower back.  It was very painful and he could not complete a second sit-up.  He also reported that during the rest of the PT run his left hip joint became so aggravated that by the end of the course he was hardly able to walk or stand.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

The evidence of record indicates that the Veteran injured his left hip during PT on June 2, 2008.  X-rays were taken on June 4, 2008, and they revealed moderate to severe degenerative changes of the left hip.

The Veteran underwent a VA examination in May 2009.  The VA examiner was not able to review the Veteran's records at that time.  This VA physician later reviewed the Veteran's claims file.  In December 2011 he opined that the Veteran's degenerative changes of the left hip were longstanding and pre-existed the June 2008 injury.  He noted that although there was a notation of no known trauma on a June 4, 2008 treatment record, the Veteran did injure his spine and his hip while running and doing his maneuvers in June 2008.  He opined that the Veteran's lumbar spine degenerative disease, as well as his osteoarthrosis of the hip, which were pre-existing conditions, were aggravated beyond their normal progression due to the injury that occurred in (June) 2008.  The VA examiner noted that traumatic injury can often aggravate these conditions.  

The Board notes that VA has already granted the Veteran service connection for his lumbar spine disability based on the June 2, 2008 ACDUTRA injury.  

In this case there is a VA medical opinion that the Veteran aggravated his pre-existing osteoarthrosis of the left hip beyond the normal progression due to the injury during ACDUTRA.  There is no medical evidence to the contrary.  Accordingly, service connection for osteoarthrosis of the left hip is warranted.  38 C.F.R. § 3.306.


ORDER

Service connection for osteoarthrosis of the left hip is granted.


REMAND

In December 2017 the Veteran submitted private treatment records that indicate that his lumbar spine disability had increased in severity since the most recent VA examination of the spine for rating purposes in May 2009.  Accordingly, the Veteran's lumbar spine claim must be remanded for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

An October 2009 letter from the Veteran indicates that he thought that he would be able to obtain Social Security Administration (SSA) disability benefits.  The Veteran's claims must be remanded so that these records may be obtained, and associated with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran also reported in his letter that he had been receiving state disability insurance.  Any medical records regarding a State of California disability insurance claim should be obtained.

The May 2013 rating decision granted the Veteran TDIU as of January 11, 2011, noting that as of that date the Veteran met the schedular percentage requirements for TDIU.  The Board notes that the claim for an earlier effective date for TDIU is inextricably intertwined with the increased rating claim remanded by the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Accordingly, the TDIU effective date claim must also be remanded.  Likewise the Dependents' Educational Assistance appeal is inextricably intertwined with the TDIU appeal and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.    

2.  Ask the Veteran to submit copies of all medical records related to his award of State of California disability benefits, if he has not done so already.

3.  Obtain and associate with the file all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration.  All attempts to obtain these records must be documented in the claims file.  If the records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his spondylosis of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, including range of motion studies in degrees, should be performed.

Range of motion studies should include in active and passive motion and in weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


